DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
An energization control unit in claims 1, 5 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following structure:
Energization control unit 22.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Alpert on 09/17/21.
The application has been amended as follows: 
In the claims:
1. (Previously Presented) An injection control device that controls the opening and closing of a fuel injection valve by performing a peak current drive and a constant current drive with respect to the fuel injection valve and controls injection of fuel from the fuel injection valve to an internal combustion engine, comprising 
	an energization control unit that performs constant current switching control of an energization current to the fuel injection valve, wherein:
	the energization control unit is configured to, when the energization current to the fuel injection valve is to be stopped, control an energization stop timing of the energization current such that a flyback period is equal to a first predetermined time period, 
	the constant current switching control includes a pick current drive using a boost voltage and a holding current drive using a battery power source, and 
	the energization control unit is configured to:

		when the energization current to the fuel injection valve is to be stopped, control an energization stop timing of a holding current such that the flyback period is equal to the first predetermined time period.

2. (Original) The injection control device of claim 1, wherein
	the energization control unit controls the energization stop timing of the energization current such that the flyback period is equal to the first predetermined time period by controlling an off timing of a drive switch such that a current value of the energization current is equal to a predetermined value when flyback begins.

3. (Canceled).

4. (Currently Amended) The injection control device of claim 1, wherein
	the energization control unit controls the energization stop timing of the pick current such that the intermediate flyback period is equal to the second predetermined time period by controlling an off timing of a drive switch such that a current value of the pick current is equal to a predetermined value when [[the]] intermediate flyback begins.

5. (Currently Amended) An injection control device that controls the opening and closing of a fuel injection valve by performing a peak current drive and a constant current drive with respect to the fuel injection valve and controls injection of fuel from the fuel injection valve to an internal combustion engine, comprising
	an energization control unit that performs constant current switching control of an energization current to the fuel injection valve, wherein:

	the energization control unit is further configured to control[[s]] the energization stop timing of the energization current such that the flyback period is equal to the first predetermined time period by controlling an off timing of a drive switch such that a current value of the energization current is equal to a predetermined value when flyback begins, and
	the energization control unit is further configured to use[[s]] an upper limit threshold value of the constant current switching control as the predetermined value.

6. (Original) The injection control device of claim 2, wherein
	the energization control unit uses a lower limit threshold value of the constant current switching control as the predetermined value.

7. (Currently Amended) An injection control device that controls the opening and closing of a fuel injection valve by performing a peak current drive and a constant current drive with respect to the fuel injection valve and controls injection of fuel from the fuel injection valve to an internal combustion engine, comprising
	an energization control unit that performs constant current switching control of an energization current to the fuel injection valve, wherein:
	the energization control unit is configured to, when the energization current to the fuel injection valve is to be stopped, control an energization stop timing of the energization current such that a flyback period is equal to a first predetermined time period,
	the energization control unit is further configured to control[[s]] the energization stop timing of the energization current such that the flyback period is equal to the first predetermined time period by controlling an off timing of a drive switch such that a current value of the energization current is equal to a predetermined value when flyback begins, and
 is further configured to use[[s]] a center value between an upper limit threshold value and a lower limit threshold value of the constant current switching control as the predetermined value.

8. (Original) The injection control device of claim 2, wherein
	the energization control unit uses an effective value of the constant current switching control as the predetermined value.

9. (Previously Presented) An injection control system, comprising:
	a fuel injection valve configured to inject fuel for an internal combustion engine; 
	a drive circuit including a drive switch connected to the fuel injection valve, the drive circuit being configured to connect a drive voltage to the fuel injection valve when the drive switch is turned on; and
	a drive controller including a processor programmed to:
		perform a constant current switching control on the drive switch of the drive circuit to apply an energization current to the fuel injection valve to energize the fuel injection valve, and
		control an energization stop timing of the energization current such that a flyback period is equal to a first predetermined time period, the flyback period being a duration of time during which flyback current flows through the fuel injection valve after the drive switch is turned off, wherein:
	the constant current switching control includes a pick current drive using a boost voltage and a holding current drive using a battery power source, and
	the processor is further programmed to:
		when transitioning from the pick current drive to the holding current drive, control an energization stop timing of a pick current such that an intermediate flyback period is equal to a second predetermined time period, and
		when the energization current to the fuel injection valve is to be stopped, control an energization stop timing of a holding current such that the flyback period is equal to the first predetermined time period.


	the processor is further programmed to control the energization stop timing of the energization current such that the flyback period is equal to the first predetermined time period by controlling an off timing of [[a]]the drive switch such that a current value of the energization current is equal to a predetermined value when flyback begins.

11. (Currently Amended) The injection control device of claim 9, wherein
	the processor is further programmed to control the energization stop timing of the pick current such that the intermediate flyback period is equal to the second predetermined time period by controlling an off timing of [[a]]the drive switch such that a current value of the pick current is equal to a predetermined value when [[the]] intermediate flyback begins.

12. (Previously Presented) The injection control device of claim 10, wherein
	the processor uses an upper limit threshold value of the constant current switching control as the predetermined value.

13. (Previously Presented) The injection control device of claim 10, wherein
	the processor uses a lower limit threshold value of the constant current switching control as the predetermined value.

14. (Previously Presented) The injection control device of claim 10, wherein
	the processor uses a center value between an upper limit threshold value and a lower limit threshold value of the constant current switching control as the predetermined value.

15. (Previously Presented) The injection control device of claim 10, wherein
	the processor uses an effective value of the constant current switching control as the predetermined value.

Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
NISHIMURA (US 2018/0156148) in view of FAGGIOLI (US 7,224,565) are considered to be the closest prior art of record.
Regarding claim 1, NISHIMURA discloses (e.g. Fig. 4) an injection control device (201) that controls the opening and closing of a fuel injection valve by performing peak current drive (e.g. during T1, Fig. 4) and constant current drive (e.g. during T2 and T3, Fig. 4) with respect to the fuel injection valve and controls injection of fuel from the fuel injection valve to an internal combustion engine, comprising:
an energization control unit (4 and 205 taken together, Fig. 3) that performs constant current switching control of an energization current to the fuel injection valve (during T2 current is controlled between Itd1 and Itu1, during T3 current is controlled between Itd3 and Itu3, compare to Applicant’s holding current lower and upper thresholds); and
the constant current switching control includes a pick current drive (during T1, Fig. 4) using a boost voltage (Vboost, Fig. 4) and a holding current drive (during T2) using a battery power source (VB, note claim does not require only using the battery power source). 
FAGGIOLI teaches an energization control unit (4) configured to, when the energization current to the fuel injection valve is to be stopped (at te, Fig. 3), controls an energization stop timing (end of interval t’on, Fig. 3, col. 3 lines 2-4) of the energization current such that a flyback period (from te until current vanishes, compare to Applicant’s flyback period in drawings) is equal to a first predetermined time period (at te the current assumes IHMIN and the injector is closed with a high degree of accuracy, col. 3 lines 6-14, i.e. due to the consistent final current value at te of IHMIN, the closing characteristics of the valve are repeatably achieved, compare to Applicant’s Fig. 5 “End timing = first time reaching lower threshold value after energization command TQ is turned off”; the flyback period of both FAGGIOLI and Applicant’s disclosed invention is equal to a first predetermined time period based on the repeatable decay characteristics from the predetermined threshold value [IHMIN in the reference]) such that the instant of actual complete closure of the electric injector is thus determined with a high degree of accuracy (col. 3 lines 9-12).

The prior art fails to disclose or render obvious the claim limitation “the energization control unit is configured to: when transitioning from the pick current drive to the holding current drive, control an energization stop timing of a pick current such that an intermediate flyback period is equal to a second predetermined time period, and when the energization current to the fuel injection valve is to be stopped, control an energization stop timing of a holding current such that the flyback period is equal to the first predetermined time period” in the manner defined in instant claim 1.
Regarding claim 5, NISHIMURA discloses (e.g. Fig. 4) an injection control device (201) that controls the opening and closing of a fuel injection valve by performing peak current drive (e.g. during T1, Fig. 4) and constant current drive (e.g. during T2 and T3, Fig. 4) with respect to the fuel injection valve and controls injection of fuel from the fuel injection valve to an internal combustion engine, comprising:
an energization control unit (4 and 205 taken together, Fig. 3) that performs constant current switching control of an energization current to the fuel injection valve (during T2 current is controlled between Itd1 and Itu1, during T3 current is controlled between Itd3 and Itu3, compare to Applicant’s holding current lower and upper thresholds). 
FAGGIOLI teaches an energization control unit (4) configured to, when the energization current to the fuel injection valve is to be stopped (at te, Fig. 3), controls an energization stop timing (end of interval t’on, Fig. 3, col. 3 lines 2-4) of the energization current such that a flyback period (from te until current vanishes, compare to Applicant’s flyback period in drawings) is equal to a first predetermined time period (at te the current assumes IHMIN and the injector is closed with a high degree of accuracy, col. 3 lines 6-14, i.e. due to the consistent final current value at te of IHMIN, the closing characteristics of the valve are repeatably achieved, compare to Applicant’s Fig. 5 “End timing = first time reaching lower threshold value after energization command TQ is turned off”; the flyback period of both FAGGIOLI and Applicant’s HMIN in the reference]) such that the instant of actual complete closure of the electric injector is thus determined with a high degree of accuracy (col. 3 lines 9-12), and
the energization control unit (4) is further configured to control the energization stop timing (end of interval t’on, Fig. 3, col. 3 lines 2-4) of the energization current such that the flyback period is equal to the first predetermined time period by controlling an off timing of a drive switch (2, Fig. 1; col. 1 lines 23-27) such that a current value of the energization current is equal to a predetermined value (lower limit threshold value IHMIN) when flyback begins (col. 3 lines 6-9) such that the instant of actual complete closure of the electric injector is thus determined with a high degree of accuracy (col. 3 lines 9-12).
	Note that the limitation “energization control unit” has been interpreted under 112(f) as energization control unit 22 and functional equivalents. The specification discloses energization control unit 22 as a functional block on control IC 3 (pg. 4 line 28 and Fig. 1) and that control IC 3 includes for example, a control unit such as a CPU or a logic circuit, a storage unit such as RAM, a ROM, or an EEPROM, and comparators. Therefore, a functional equivalent under 112(f) of energization control unit is considered a controller programmed to perform the recited functions.
The prior art fails to disclose or render obvious the claim limitation “the energization control unit is further configured to use an upper limit threshold value of the constant current switching control as the predetermined value” in the manner defined in instant amended claim 5.
Regarding claim 7, NISHIMURA discloses (e.g. Fig. 4) an injection control device (201) that controls the opening and closing of a fuel injection valve by performing peak current drive (e.g. during T1, Fig. 4) and constant current drive (e.g. during T2 and T3, Fig. 4) with respect to the fuel injection valve and controls injection of fuel from the fuel injection valve to an internal combustion engine, comprising:
an energization control unit (4 and 205 taken together, Fig. 3) that performs constant current switching control of an energization current to the fuel injection valve (during T2 current is controlled between Itd1 and Itu1, during T3 current is controlled between Itd3 and Itu3, compare to Applicant’s holding current lower and upper thresholds). 
e, Fig. 3), controls an energization stop timing (end of interval t’on, Fig. 3, col. 3 lines 2-4) of the energization current such that a flyback period (from te until current vanishes, compare to Applicant’s flyback period in drawings) is equal to a first predetermined time period (at te the current assumes IHMIN and the injector is closed with a high degree of accuracy, col. 3 lines 6-14, i.e. due to the consistent final current value at te of IHMIN, the closing characteristics of the valve are repeatably achieved, compare to Applicant’s Fig. 5 “End timing = first time reaching lower threshold value after energization command TQ is turned off”; the flyback period of both FAGGIOLI and Applicant’s disclosed invention is equal to a first predetermined time period based on the repeatable decay characteristics from the predetermined threshold value [IHMIN in the reference]) such that the instant of actual complete closure of the electric injector is thus determined with a high degree of accuracy (col. 3 lines 9-12), and
the energization control unit (4) is further configured to control the energization stop timing (end of interval t’on, Fig. 3, col. 3 lines 2-4) of the energization current such that the flyback period is equal to the first predetermined time period by controlling an off timing of a drive switch (2, Fig. 1; col. 1 lines 23-27) such that a current value of the energization current is equal to a predetermined value (lower limit threshold value IHMIN) when flyback begins (col. 3 lines 6-9) such that the instant of actual complete closure of the electric injector is thus determined with a high degree of accuracy (col. 3 lines 9-12).
	Note that the limitation “energization control unit” has been interpreted under 112(f) as energization control unit 22 and functional equivalents. The specification discloses energization control unit 22 as a functional block on control IC 3 (pg. 4 line 28 and Fig. 1) and that control IC 3 includes for example, a control unit such as a CPU or a logic circuit, a storage unit such as RAM, a ROM, or an EEPROM, and comparators. Therefore, a functional equivalent under 112(f) of energization control unit is considered a controller programmed to perform the recited functions.
The prior art fails to disclose or render obvious the claim limitation “the energization control unit is further configured to use a center value between an upper limit threshold value and a lower limit threshold value of the constant current switching control as the predetermined value” in the manner defined in instant claim 7.
Regarding claim 9, NISHIMURA discloses an injection control system, comprising:
a fuel injection valve (2) configured to inject fuel for an internal combustion engine (0015 line 7); 
a drive circuit (201) including a drive switch (7) connected to the fuel injection valve (Fig. 3), the drive circuit being configured to connect a drive voltage (VB) to the fuel injection valve when the drive switch is turned on (implied i.a. 0047 lines 14-17); and 
a drive controller (4 and 205 taken together, Fig. 3) including a processor (0017 line 1) programmed to: 
perform a constant current switching control on the drive switch of the drive circuit to apply an energization current to the fuel injection valve to energize the fuel injection valve (during T2 current is controlled between Itd1 and Itu1, during T3 current is controlled between Itd3 and Itu3, compare to Applicant’s holding current lower and upper thresholds);
wherein: 
the constant current switching control includes a pick current drive (during T1, Fig. 4) using a boost voltage (Vboost, Fig. 4) and a holding current drive (during T2) using a battery power source (VB, note claim does not require only using the battery power source).
FAGGIOLI teaches a drive controller (4) configured to control an energization stop timing (end of interval t’on, Fig. 3, col. 3 lines 2-4) of the energization current such that a flyback period (from te until current vanishes, compare to Applicant’s flyback period in drawings) is equal to a first predetermined time period (at te the current assumes IHMIN and the injector is closed with a high degree of accuracy, col. 3 lines 6-14, i.e. due to the consistent final current value at te of IHMIN, the closing characteristics of the valve are repeatably achieved, compare to Applicant’s Fig. 5 “End timing = first time reaching lower threshold value after energization command TQ is turned off”; the flyback period of both FAGGIOLI and Applicant’s disclosed invention is equal to a first predetermined time period based on the repeatable decay characteristics from the predetermined threshold value [IHMIN in the reference]), the flyback period being a duration of time during which flyback current flows through a fuel injection valve (3) after a drive switch (2) is turned off (command signal CS controls switch 2, Fig. 3, col. 1 lines 23-29) such that the instant of actual complete closure of the electric injector is thus determined with a high degree of accuracy (col. 3 lines 9-12).

The prior art fails to teach or render obvious the claim limitation “the processor is further programmed to: when transitioning from the pick current drive to the holding current drive, control an energization stop timing of a pick current such that an intermediate flyback period is equal to a second predetermined time period, and when the energization current to the fuel injection valve is to be stopped, control an energization stop timing of a holding current such that the flyback period is equal to the first predetermined time period” in the manner defined in the instant claim 9.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747